

115 S433 IS: For the relief of Malachy McAllister, Nicola McAllister, and Sean Ryan McAllister.
U.S. Senate
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VI115th CONGRESS1st SessionS. 433IN THE SENATE OF THE UNITED STATESFebruary 16, 2017Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLFor the relief of Malachy McAllister, Nicola McAllister, and Sean Ryan McAllister.
	
		1.Permanent resident
			 status
			(a)In
 generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), Malachy McAllister, Nicola McAllister, and Sean Ryan McAllister shall each be eligible for an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
 statusIf Malachy McAllister, Nicola McAllister, or Sean Ryan McAllister enters the United States before the filing deadline described in subsection (d), he or she shall be considered to have entered and remained lawfully in the United States and shall, if otherwise eligible, be eligible for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255), as of the date of the enactment of this Act.
			(c)Waiver of
			 grounds for removal of, or denial of admission
				(1)In
 generalNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a) and 1227(a)), Malachy McAllister, Nicola McAllister, and Sean Ryan McAllister may not be removed from the United States, or denied admission to the United States, by reason of any act of any of such individuals that is a ground for removal or denial of admission and is reflected in the records of the Department of Homeland Security, or the Visa Office of the Department of State, on the date of the enactment of this Act.
				(2)Rescission of
 outstanding order of removalThe Secretary of Homeland Security shall rescind any outstanding order of removal or deportation, or any finding of deportability, that has been entered against Malachy McAllister, Nicola McAllister, or Sean Ryan McAllister by reason of any act described in paragraph (1).
				(d)Deadline for
 application and payment of feesSubsections (a) and (b) shall not apply unless Malachy McAllister, Nicola McAllister, and Sean Ryan McAllister each file an application for an immigrant visa or for adjustment of status, with appropriate fees, not later than two years after the date of the enactment of this Act.
			(e)Reduction of
 immigrant visa numberUpon the granting of an immigrant visa or permanent resident status to Malachy McAllister, Nicola McAllister, and Sean Ryan McAllister, the Secretary of State shall instruct the proper officer to reduce by three, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the aliens’ birth under section 202(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)).